Citation Nr: 1716597	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  08-33 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for rhinosinusitis.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1961 to May 1964.

This appeal to the Board of Veterans' Appeals (Board) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

This issue was previously before the Board in March 2015 following a remand by the United States Court of Appeals for Veterans Claims (Court) in August 2014.  The Board remanded these matters to the RO/AMC in order to provide the Veteran with a VA examination consistent with the Court's Decision.  Since then all necessary development has been completed pursuant to the remand directives, and the remaining claim is now ready for adjudication by the Board.  See Stegall v. West, 11 Vet App 268 (1998); Dyment v West, 13 Vet App 141, 146 47 (1999).

This appeal was processed using the Virtual VA paperless claims processing system.  Any future consideration of the appeal should take the electronic record into consideration.


FINDING OF FACT

The preponderance of the lay and medical evidence is against a finding that the Veteran's current chronic sinus disorder first manifested in service and the preponderance of the evidence is against finding that any chronic sinus disorder is otherwise the result of a disease or injury incurred during active duty service.


CONCLUSION OF LAW

A chronic sinus disorder to include rhinosinusitis, was not incurred in or
aggravated by active military service. 38 U.S.C.A. §§ 1131, 5107 (West 2015), 38
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under the VCAA, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, as well as the claimant's and VA's respective responsibilities for obtaining evidence in support of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  After each of the claims was received, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. 

VA must also make reasonable efforts to assist in obtaining evidence necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2016).  This duty includes assisting the claimant in obtaining relevant Federal and non-Federal records, including but not limited to service treatment records (STRs) and VA treatment records, and providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  Id.; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The record reflects that the duty to assist has been satisfied.  The service treatment records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein; the Board is also unaware of any such evidence.  The Veteran was afforded appropriate VA examinations in April 2012 and November 2015, and probative evidence as to whether the Veteran has rhinosinusitis is related to service has been obtained.  

A VA examination has been performed and medical opinion provided adequate to make a fully informed decision on the claim.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011).

The Board remanded this claim in March 2015 for further development, including for a VA examination and opinion.  All of the Board's remand directives have been accomplished.  Accordingly, there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

II. Service Connection

A. Legal Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Merits of the Claim

The Veteran claims that he has a chronic sinus disorder to include rhinosinusitis as a result of his military service.  The Veteran contends that his current chronic sinus disorder first manifested during his period of active service when he developed symptoms of nasal drainage and other sinus-related problems.

As to a current disability, the post-service record shows the Veteran being diagnosed with rhinosinusitis.  See, for example, private treatment records.  

As to in service injury or disease, a review of his service treatment records reflects that the Veteran was treated for upper respiratory infections and cold symptoms while in service including in December 1961 and March 1963.  Additionally, the December 1961 treatment record reflects that the Veteran reported an "off and on cough and cold" throughout his time in service.  The Board concedes some respiratory symptoms noted in service.

With respect to the last element, a nexus between the current diagnosed disorder and the in-service injury, the Board finds that the preponderance of the lay and medical evidence is against a such a relationship.

In the present case, the weight of the probative medical evidence is against a finding that the Veteran's current chronic sinus disorder, to include rhinosinusitis, had its onset during his period of service.  The entrance exam  in 1961noted that there is no history of sinusitis.  Although service treatment records show that he was seen for nasal congestion, common colds, and upper respiratory infections, they do not show that the Veteran was treated for any chronic sinus disorder.  See December 2015 VA examination.  The separation exam in 1964 noted that there was no sinusitis.  The Veteran's current sinus disability had its onset after his active service.  Id.  Moreover, the evidence is against finding that he had onset of any current sinusitis within one year after discharge from service.

The Veteran has indicated that he believes that his sinus disability is related to his service and that his current sinus symptomatology is similar to the symptoms he had during his period of service.  See 2012 VA examination.  The Veteran has stated that, while stationed in France, the weather was damp and rained all the time.  See 2015 VA examination.  He reported that everyone smoked and that he could see smoke clouds every day.  Id.  The Veteran noted that he was treated more than once for a sinus condition or chronic cold while stationed in France. Id.  The Board finds that the Veteran is competent and credible to attest to the fact that he experienced symptoms of congestion, nasal drainage, and sinus pressure in service.  He can also attest that these symptoms are similar to symptoms that have been attributed by a medical professional to his diagnosed chronic rhinosinusitis and sinusitis.  However, the record contains no indication that the Veteran has the medical training and expertise needed to determine the etiology of his sinusitis where onset was years after service.  See Jandreau, 492 F.3d at 1377.  The Board finds that the Veteran's opinions regarding the etiology of his sinus disability are not competent evidence in the circumstances of this case.  The Board has, however, considered the lay statements to the extent they are relevant in evaluating the relative weight to be accorded the etiological opinions of the medical professionals who treated or examined the Veteran.

The earliest objective, clinical evidence of a post-service rhinosinusitis is approximately thirty years after separation from service.  See December 2015 VA examination.  This gap without diagnosis or treatment of rhinosinusitis weighs against a finding that this disorder is related to his service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim).  The Veteran has not asserted that he has experienced sinus-related problems since his period of service.  Instead, the Veteran has asserted that his current symptomatology is similar to the symptoms he had during his period of service.  He has not asserted continuity of symptomatology or treatment.  Rather, the Veteran reports that he did not seek post-service treatment until the 1990s when he developed persistent nose bleeds and nasal drainage.  Accordingly, service connection may not be established via continuity of symptomatology under 38 C.F.R. § 3.303(b) for his chronic sinus disorder claim.

The private medical records weigh against the Veteran's claims.  The treatment records show that the Veteran first sought treatment for sinus-related problems in the 1990s.

A March 1994 surgical record from the Cleveland Clinic notes that the Veteran had presented with a history of nasal congestion and difficulty breathing through his nose.  He underwent several procedures, including an ethmoidectomy, an opening of the natural ostia, and a cleaning of the maxillary sinus to alleviate his symptoms.  Throughout the following year, the Veteran complained of recurrent upper respiratory infections and developed chronic rhinosinusitis and sinus congestions, requiring antibiotic treatment.  In February 1996, the Veteran underwent another procedure on his ethmoid and maxillary sinus cavities.  Private treatment records from Cleveland Clinic and University Hospital reveal intermittent complaints of sinus problems.  Current medical records from the Cleveland VAMC have been reviewed; however, these records show a history of sinus problems without a noted relationship to service.

The Veteran was afforded two VA examinations, in April 2012 and November 2015, neither of which provides a nexus between service and a chronic sinus disorder.  

The Veteran received a VA examination in April 2012.  The examiner opined that it was less likely than not that the rhinosinusitis is related to or the result of the Veteran's service because the evidence of record "does not support the diagnosis of sinusitis."  The Board is cognizant that the Court held this one-sentence explanation was not adequate to identify the rationale of the examiner's opinion.

The November 2015 examination provides a medical opinion, after review of the entire file, that the rhinosinusitis is unlikely related to or attributable to the Veteran's military service.  The examiner stated that the definition and/or diagnosis of chronic sinusitis is experiencing at least 2 out of 4 cardinal symptoms lasting 12 weeks or longer plus objective evidence of sinus disease on CT imaging or direct observation.  According to literature, the four cardinal symptoms include mucopurulent drainage, nasal obstruction, facial pain/pressure and decline in olfaction.  The examiner noted that, at the Veteran's initial VA visit in 2003, the earliest date in which sinus problems started was in 1994.  

The 2015 VA examiner noted that the factors which would most likely relate to the Veteran include allergic rhinitis/allergies, asthma, smoking, anatomic abnormalities and aspirin associated respiratory disease.  The Veteran denies asthma and aspirin associated respiratory diseases.  It is noted that a supplemented allergy screening, including IgE, was normal and the CT scan of the sinuses were clear with evidence of significant surgical changes on the left with a highly probable retention cyst in the right maxillary sinus. The retention cyst is noted to be a benign finding.  The Veteran did smoke for approximately seventeen years, quitting in 1978.  Therefore, the examiner concluded, taking all of the above into account, it is unlikely that the rhinosinusitis condition was related to or attributable to the Veteran's military service.

The Board finds the November 2015 opinion more than adequate, it finds the opinion convincing.  See Stefl, 21 Vet. App. at 123-24; Nieves-Rodriguez, 22 Vet. App. at 304; El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  The examiner provided a complete, thorough, and convincing rationale for his opinion.  The weight of the medical evidence is firmly against finding that the Veteran's current sinus disability was caused by an event or injury in service or is otherwise etiologically related to his active service; in other words, the evidence lacks a positive nexus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In sum, the most probative evidence of record indicates that the Veteran's current disability of rhinosinusitis is not related to his military service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim.

In reaching the conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).








ORDER

Service connection for rhinosinusitis is denied.



____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


